Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 1 of 11 PageID 25
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 2 of 11 PageID 26
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 3 of 11 PageID 27
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 4 of 11 PageID 28
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 5 of 11 PageID 29
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 6 of 11 PageID 30
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 7 of 11 PageID 31
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 8 of 11 PageID 32
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 9 of 11 PageID 33
                                                                    EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 10 of 11 PageID 34
                                                                     EXHIBIT B
Case 3:20-cv-00017-MMH-JBT Document 1-2 Filed 01/08/20 Page 11 of 11 PageID 35
                                                                     EXHIBIT B
